UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [ü] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September30, 2007 Or [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 333-142283 Commission file number Verso Paper Holdings LLC (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 56-2597634 (IRS Employer Identification Number) 6775 Lenox Center Court, Ste 400 Memphis, Tennessee 38115 (Address of principal executive offices) (Zip Code) (901) 369-4100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yesü No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (check one): Large Accelerated Filer Accelerated Filer Non-Accelerated Filerü Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes Noü As of October 31, 2007, there was one outstanding limited liability company interest of the issuer. TABLE OF CONTENTS Page PartI. FINANCIAL INFORMATION Item 1. Unaudited Financial Statements of Verso Paper Holdings LLC (Successor) and Coated and Supercalendered Papers Division of International Paper Company (Predecessor) 3 Notes to Successor’s Unaudited Condensed Consolidated Financial Statements 7 Notes to Predecessor’s Unaudited Condensed Combined Financial Statements 21 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4T. Controls and Procedures 36 Part II. OTHER INFORMATION Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults Upon Senior Securities 37 Item 4. Submission of Matters to a Vote of Security Holders 37 Item 5. Other Information 37 Item 6. Exhibits 37 SIGNATURES 38 EXHIBIT INDEX 39 2 PART I.FINANCIAL INFORMATION ITEM 1.UNAUDITED FINANCIAL STATEMENTS OF VERSO PAPER HOLDINGS LLC (SUCCESSOR) AND COATED AND SUPERCALENDERED PAPERS DIVISION OF INTERNATIONAL PAPER COMPANY (PREDECESSOR) VERSO PAPER HOLDINGS LLC UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, (In thousands of U.S. dollars) 2007 2006 ASSETS Current Assets Cash $ 26,879 $ 112,448 Accounts receivable - net 113,212 113,489 Accounts receivable from International Paper Company - net 12,466 8,217 Inventories 134,521 140,503 Prepaid expenses and other assets 7,413 5,880 Total Current Assets 294,491 380,537 Property, plant & equipment - net 1,170,499 1,212,002 Intangibles & other assets - net 95,000 89,304 Goodwill 10,551 10,551 Total Assets $ 1,570,541 $ 1,692,394 LIABILITIES AND MEMBERS' EQUITY Current Liabilities Accounts payable $ 122,558 $ 117,103 Accounts payable to International Paper Company 11,501 29,273 Accrued liabilities 68,853 80,200 Current maturities of long-term debt 2,850 2,850 Total Current Liabilities 205,762 229,426 Long-term debt 1,154,300 1,156,438 Other liabilities 25,438 26,817 Total liabilities 1,385,500 1,412,681 Commitments and contingencies (Note 11) - - Members' equity 185,041 279,713 Total Liabilities And Members' Equity $ 1,570,541 $ 1,692,394 See notes to Successor's unaudited condensed consolidated financial statements. 3 VERSO PAPER HOLDINGS LLC (SUCCESSOR) AND COATED & SUPERCALENDERED PAPERS DIVISION OF INTERNATIONAL PAPER COMPANY (PREDECESSOR) UNAUDITED CONDENSED CONSOLIDATED AND COMBINED STATEMENTS OF OPERATIONS Successor Successor Predecessor Successor Predecessor Consolidated Consolidated Combined Consolidated Combined Three Months Two Months One Month Nine Months Seven Months Ended Ended Ended Ended Ended September 30, September 30, July 31, September 30, July 31, (In thousands of U.S. dollars) 2007 2006 2007 2006 Net sales $ 450,548 $ 298,825 $ 135,377 $ 1,182,956 $ 904,417 Costs and expenses: Cost of products sold - (exclusive of depreciation and amortization) 386,709 247,884 112,689 1,035,903 771,576 Depreciation and amortization 31,355 18,744 9,716 90,638 72,674 Selling, general and administrative expenses 17,376 5,228 3,411 37,047 34,348 Restructuring and other charges 4,240 3,700 - 16,483 (322 ) Operating income 10,868 23,269 9,561 2,885 26,141 Interest income (238 ) (501 ) (4 ) (1,333 ) (23 ) Interest expense 28,430 19,550 1,255 85,355 8,414 Income (loss) before income taxes (17,324 ) 4,220 8,310 (81,137 ) 17,750 Income tax expense - 75 3,274 - 6,993 Net income (loss) $ (17,324 ) $ 4,145 $ 5,036 $ (81,137 ) $ 10,757 Included in the financial statement line items above are related-party transactions as follows (Notes 3 and 9, respectively): Net sales $ 26,847 $ 38,260 $ 13,796 $ 97,565 $ 83,797 Purchases included in cost of products sold 4,401 1,048 8,172 12,580 119,471 Selling, general and administrative expenses 693 - 8,422 2,079 25,481 Restructuring and other charges 1,135 2,400 - 4,646 - See notes to Successor's unaudited condensed consolidated financial statements and Predecessor's unaudited condensed combined financial statements. 4 VERSO PAPER HOLDINGS LLC UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN MEMBERS' EQUITY FOR THE PERIODS ENDED SEPTEMBER 30, 2 Accumulated Other Total Retained Comprehensive Members' (In thousands of U.S. dollars) Paid-in-Capital (Deficit) Loss Equity Date of acquisition - August 1, 2006: Capital contributions $ 288,889 $ - $ - $ 288,889 Net income - 4,145 - 4,145 Ending balance - September 30, 2006 $ 288,889 $ 4,145 $ $ 293,034 Beginning balance - January 1, 2007 $ 289,286 $ (1,832 ) $ (7,741 ) $ 279,713 Net loss - (81,137 ) - (81,137 ) Other comprehensive income: Prior service cost amortization - - 588 588 Comprehensive income (loss) - (81,137 ) 588 (80,549 ) Cash distribution - (14,671 ) - (14,671 ) Equity award expense 548 - - 548 Ending balance - September 30, 2007 $ 289,834 $ (97,640 ) $ (7,153 ) $ 185,041 See notes to Successor's unaudited condensed consolidated financial statements. 5 VERSO PAPER HOLDINGS LLC (SUCCESSOR) AND COATED & SUPERCALENDERED PAPERS DIVISION OF INTERNATIONAL PAPER COMPANY (PREDECESSOR) UNAUDITED CONDENSED CONSOLIDATED AND COMBINED STATEMENTS OF CASH FLOWS Successor Successor Predecessor Consolidated Consolidated Combined Nine Months Two Months Seven Months Ended September 30, Ended July 31, (In thousands of U.S. dollars) 2007 2006 2006 Cash Flows From Operating Activities: Net income (loss) $ (81,137 ) $ 4,145 $ 10,757 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 90,638 18,744 72,674 Amortization of debt issuance costs 4,068 866 - Loss (gain) on disposal of fixed assets 231 - 1,262 Other - net 1,137 - 686 Changes in assets and liabilities: Accounts receivable (3,972 ) (34,216 ) 23,253 Inventories 5,983 13,737 (55,256 ) Prepaid expenses and other assets (13,471 ) (19,951 ) (6,396 ) Accounts payable (12,317 ) 40,063 (8,690 ) Accrued liabilities (13,037 ) 25,639 983 Net cash provided by (used in) operating activities (21,877 ) 49,027 39,273 Cash Flows From Investing Activities: Proceeds from sale of fixed assets 1,788 - 32 Cash paid for acquisition - (1,374,093 ) - Capital expenditures (48,671 ) (8,049 ) (27,655 ) Net cash used in investing activities (46,883 ) (1,382,142 ) (27,623 ) Cash Flows From Financing Activities: Repayments of debt (2,138 ) - (18,754 ) Net proceeds from debt issuance - 1,142,718 - Equity contributions (distributions) (14,671 ) 259,889 7,105 Net cash provided by (used in) financing activities (16,809 ) 1,402,607 (11,649 ) Change In Cash (85,569 ) 69,492 1 Cash: Beginning of period 112,448 - 46 End of period $ 26,879 $ 69,492 $ 47 See notes to Successor's unadudited condensed consolidated financial statements and Predecessor's unaudited condensed combined financial statements. 6 VERSO PAPER HOLDINGS LLC (SUCCESSOR) NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2007, AND FOR THE THREE-MONTH AND NINE-MONTH PERIODS ENDED SEPTEMBER 30, 2007 1.BACKGROUND AND BASIS OF PRESENTATION Unless otherwise noted, the terms the “Company”, “Verso Paper”, “we,” “us”, and “our” refer collectively to Verso Paper Holdings LLC, a Delaware limited liability company, and its subsidiaries after giving effect to the consummation of the Transactions (as defined below).References to the “Division”, “C&SC Papers” or “Predecessor” refer to the Coated and Supercalendered Papers Division of International Paper Company. On August 1, 2006, we acquired the assets and certain of the liabilities of the Coated and Supercalendered Papers Division of International Paper Company located at the mills in Jay, Maine, Bucksport, Maine, Quinnesec, Michigan and Sartell, Minnesota, together with related other facilities and assets and certain administrative and sales and marketing functions (collectively, the “Acquisition”) pursuant to the terms of an Agreement of Purchase and Sale (the “Purchase and Sale Agreement”) we entered into with International Paper Company (“International Paper”) on September4, 2006. We were formed by affiliates of Apollo Management, L.P. (“Apollo”) for the purpose of consummating the Acquisition. In connection with the Acquisition we issued $1,185 million of debt (the “Financing”), consisting of a $285 million term loan B facility (the “Term Loan B”), $600 million of second-priority senior secured notes, and $300 million of senior subordinated notes.We also raised a $200 million revolving credit facility (together with the Term Loan B, the “Senior Secured Credit Facilities”), which was undrawn at the closing of the Acquisition.In addition to the Financing, affiliates of Apollo, International Paper and certain members of our senior management team contributed approximately $289 million of equity to our parent companies. As used in this report, the term “Transactions” means, collectively, the Acquisition and the Financing.Included in this report are financial statements of the Predecessor for the one-month and seven-month periods ended July 31, 2006, the date prior to Acquisition.The financial statements of Verso Paper are presented for the three-month and nine-month periods ended September 30, 2007, and for the two-month period ended September 30, 2006. In the opinion of Management, the accompanying unaudited consolidated financial statements include all adjustments that are necessary for the fair presentation of Verso Paper financial position, results of operations, and cash flows for the interim periods presented.Except as disclosed in the Notes to the unaudited consolidated financial statements, such adjustments are of a normal, recurring nature.Results for the periods ended September 30, 2007, may not necessarily be indicative of full-year results.It is suggested that these financial statements be read in conjunction with the Company’s audited consolidated financial statements and notes thereto as of December 31, 2006, included in our registration statement on Form S-4. Verso Paper, a wholly-owned subsidiary of Verso Paper Finance Holdings LLC (“Holdings”), operates in three operating segments: Coated & supercalendared papers, Hardwood market pulp, and Other, consisting of specialty industrial paper. The Company’s core business platform is as a producer of coated freesheet, coated groundwood, and uncoated supercalendered papers. These products serve customers in the catalog, magazine, inserts, and commercial print markets.The Company includes mills and related woodyards in Bucksport and Jay, Maine; Quinnesec, Michigan; and Sartell, Minnesota. The Company also includes an investment in an energy producing asset located at the Bucksport, Maine, facility. 7 2.RECENT ACCOUNTING DEVELOPMENTS Fair Value Measurements—In September 2006, the FASB issued SFAS No.157, Fair Value Measurements. SFAS No.157 does not address “what” to measure at fair value; instead, it addresses “how” to measure fair value. SFAS No.157 applies (with limited exceptions) to existing standards that require assets and liabilities to be measured at fair value. SFAS No.157 establishes a fair value hierarchy, giving the highest priority to quoted prices in active markets and the lowest priority to unobservable data and requires new disclosures for assets and liabilities measured at fair value based on their level in the hierarchy. SFAS No.157 is effective for financial statements issued for fiscal years beginning after November15, 2007. The Company has not evaluated the provisions of SFAS No. 157 to determine the impact on the Company’s consolidated results of operations or consolidated financial position. Fair Value Option for Financial Assets and Financial Liabilities—In February 2007, the FASB issued SFAS No. 159, Fair Value Option for Financial Assets and Financial Liabilities—including an amendment of FASB Statement No. 115, which permits an entity to measure certain financial assets and financial liabilities at fair value.The Statement’s objective is to improve financial reporting by allowing entities to mitigate volatility in reported earnings caused by the measurement of related assets and liabilities using different attributes, without having to apply complex hedge accounting provisions.The Statement is effective as of the beginning of an entity’s fiscal year beginning after November 15, 2007.The Company has not evaluated the provisions of SFAS No. 159 to determine the impact on the Company’s consolidated results of operations or consolidated financial position. Accounting for Uncertainty in Income Taxes—In September 2006, the FASB issued Interpretation No.48, Accounting for Uncertainty in Income Taxes—an interpretation of FASB Statement No.109 (“FIN48”). FIN48 clarifies the accounting for uncertainty in income taxes recognized in a company’s financial statements and prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. FIN48 also provides guidance on description, classification, interest and penalties, accounting in interim periods, disclosure, and transition. FIN48 is effective for fiscal years beginning after December15, 2006. The Company applied the provisions of this interpretation beginning January1, 2007.The adoption of FIN 48 did not have a material impact on the Company’s consolidated financial statements. Accounting for Certain Hybrid Financial Instruments—In February 2006, the FASB issued SFAS No.155, Accounting for Certain Hybrid Financial Instruments—an Amendment of FASB Statements No.133 and 140, which provides entities relief from having to separately determine the fair value of an embedded derivative that would otherwise be required to be bifurcated in accordance with SFAS No.133. This statement was effective for all financial instruments acquired, issued, or subject to a remeasurement event occurring after January1, 2007. The adoption of SFAS No.155 did not have a material impact on the Company’s consolidated financial statements. 3.ACQUISITION On August 1, 2006, Verso Paper acquired C&SC Papers, a producer of coated freesheet, coated groundwood, and uncoated supercalendered papers.The purchase price for C&SC Papers as of the acquisition date was $1.4 billion.The purchase price was paid partially in cash and partially through a 10% limited partnership interest in Verso Paper Investments, L.P., Verso Paper’s indirect parent company. The acquisition agreement contains various representations, warranties and covenants customary to transactions of this type. 8 4.SUPPLEMENTAL FINANCIAL STATEMENT INFORMATION Inventories by major category include the following: September 30, December 31, (In thousands of U.S. dollars) 2007 2006 Raw materials $ 22,030 $ 22,147 Woodyard logs 3,978 5,026 Work-in-process 18,083 19,012 Finished goods 59,057 63,894 Replacement parts and other supplies 31,373 30,424 Inventories $ 134,521 $ 140,503 On September 30, 2007, the Company had approximately $0.7 million of restricted cash reflected in Other assets related to an asset retirement obligation in the state of Michigan.This cash deposit is required by the state and may only be used for the future closure of a landfill.The following table presents an analysis related to the company’s asset retirement obligations included in Other liabilities in the accompanying consolidated balance sheet: Nine Months Two Months Ended Ended September 30, September 30, (In thousands of U.S. dollars) 2007 2006 Asset retirement obligations, beginning of period $ 11,855 $ 12,643 New liabilities 310 - Accretion expense 450 103 Settlement of existing liabilities (960 ) (390 ) Adjustment to existing liabilities 104 - Asset retirement obligations, end of period $ 11,759 $ 12,356 Depreciation expense was $29.7 million and $88.6 million for the three-month and nine-month periods ended September 30, 2007, respectively.Depreciation expense was $18.7 million for the two-month period ended September 30, 2006. 9 5.INTANGIBLES & OTHER ASSETS Intangibles and other assets consist of the following: September 30, December 31, (In thousands of U.S. dollars) 2007 2006 Amortizable intangible assets: Customer relationships - net of accumulated amortization of $1.4 million and $0.2 million, respectively $ 11,870 $ 13,070 Patents - net of accumulated amortization of $0.13 million and $0.05 million, respectively 1,014 1,100 Total amortizable intangible assets 12,884 14,170 Unamortizable intangible assets: Trademarks 21,473 21,473 Other assets: Financing costs-net of accumulated amortization of $6.3 million and $2.3 million, respectively 37,825 41,893 Deferred major repair 7,085 6,008 Deferred software cost-net of accumulated amortization of $0.7 million 4,631 - Replacement parts-net 2,126 1,729 Other 8,976 4,031 Total other assets 60,643 53,661 Intangibles and other assets $ 95,000 $ 89,304 Approximately $1.0 million and $1.3 million of intangible amortization are reflected in depreciation and amortization expense for the three-month and nine-month periods ended September 30, 2007, respectively.Approximately $0.1 million of intangible amortization is reflected in depreciation and amortization expense for the two-month period ended September 30, 2006. Estimated amortization expense of intangibles for the remainder of 2007 is expected to be $0.4 million and is expected to be approximately $1.6 million, $1.4 million, $1.3 million and $1.1 million for the twelve-month periods of 2008, 2009, 2010 and 2011, respectively. Software cost incurred as part of a major systems project was capitalized and is being amortized over its anticipated useful life of approximately three years.Approximately $0.4 million and $0.7 million of software amortization are reflected in depreciation and amortization expense for the three-month and nine-month periods ended September 30, 2007, respectively. 10 6.LONG-TERM DEBT A summary of long-term debt is as follows: September 30, December 31, (In thousands of U.S. dollars) Maturity Rate 2007 2006 Term Loan B 8/1/2013 Libor + 1.75% $ 257,150 $ 259,288 Second Priority Senior Secured Notes - Fixed 8/1/2014 9.13 % 350,000 350,000 Second Priority Senior Secured Notes - Floating 8/1/2014 Libor + 3.75% 250,000 250,000 Senior Subordinated Notes 8/1/2016 11.38 % 300,000 300,000 1,157,150 1,159,288 Less current maturities (2,850 ) (2,850 ) Long-term debt $ 1,154,300 $ 1,156,438 Interest expense was $28.4 million while $43.9 million of interest was paid during the three-month period ended September 30, 2007.Interest expense was $85.3 million while $98.6 million of interest was paid during the nine-month period ended September 30, 2007.Interest expense was $19.6 million during the two-month period ended September 30, 2006, and no cash interest payments were made during this period.In conjunction with the Acquisition, Verso Paper assumed none of the historical debt of the Predecessor. Amortization of debt issuance costs was $1.4 million and $4.1 million for the three-month and nine-month periods ended September 30, 2007, respectively, and is included in interest expense in the accompanying consolidated statement of operations.Amortization of debt issuance cost was $0.9 million for the two-month period ended September 30, 2006. The Company is a 100% owned subsidiary of our parent, Holdings.In January 2007, Holdings entered into a $250 million senior unsecured floating-rate term loan facility with a maturity of nine years.The Company has not guaranteed the loan nor have any of the Company’s assets been used for the collateral.Holdings has no independent operations, consequently, all cash flows used to service the debt obligation will need to be received via a distribution from the Company.The Company paid distributions of $7.4 million to Holdings in third quarter 2007 and $14.7 million for the nine months ended September 30, 2007.The Company has no obligation to issue distributions to Holdings.Holdings can, at its option, choose to forgo cash interest payments on the loan and choose to instead pay interest in kind. 7.RETIREMENT PLANS The company maintains a defined benefit pension plan that provides retirement benefits to hourly employees in Jay, Bucksport and Sartell.The plan provides defined benefits based on years of credited service times a specified flat dollar benefit rate. The Company makes contributions that are sufficient to fully fund its actuarially determined costs, generally equal to the minimum amounts required by the Employee Retirement Income Security Act (ERISA).The Company made contributions of $3.7 million in third quarter 2007, with $1.5 million attributable to the 2007 plan year and $2.2 million attributable to the 2006 plan year.The Company’s total contributions for the nine months ended September 30, 2007, were $5.3 million, with $3.1 million attributable to the 2007 plan year and $2.2 million attributable to the 2006 plan year.The Company currently expects to make an additional contribution of $1.5 million in 2007 related to the 2007 plan year. 11 The following table summarizes the components of net periodic expense: Three Months Nine Months Two Months Ended Ended Ended September 30, September 30, September 30, (In thousands of U.S. dollars) 2007 2007 2006 Components of net periodic pension cost: Service cost $ 1,253 $ 3,760 $ 836 Interest cost 149 447 77 Amortization of prior service cost 196 588 131 Net periodic pension cost $ 1,598 $ 4,795 $ 1,044 8.MANAGEMENT EQUITY AWARDS Certain members of management were granted the right to purchase “Class A” units of Verso Paper Management LP (a limited partner of the ultimate parent of Verso Paper Holdings, LLC).In addition, certain members of management were granted “Class B” and “Class C” units.The Class B units vest over a 5 year period, 20% at the end of each year of service.The Class C units will vest only if certain performance targets are met.Directors were granted “Class D” units of Verso Paper Management LP, which are currently vested. During the nine-month period ended September 30, 2007, additional “Class B” and “Class C” units were granted.The fair value of the additional units granted was approximately $0.6 million.Equity award expense of $0.1 million and $0.5 million was recognized in the three-month and nine-month periods ended September 30, 2007, respectively. 9.RELATED PARTY TRANSACTIONS In conjunction with the Transaction, we entered into a Transition Service Agreement with International Paper whereby International Paper agreed to continue to provide certain services specified in the agreement that are necessary for us to run as a stand-alone business.The charges for the three-month and nine-month periods ended September 30, 2007, were $1.1 million and $4.6 million, respectively. The charges for the two-month period ended September 30, 2006, were $2.4 million.As of September 30, 2007, we have substantially discontinued the usage of services under this agreement. The Company had net sales to International Paper of approximately $26.9 million and $97.6 million for the three months and nine months ended September 30, 2007, respectively.The Company had net sales to International Paper of approximately $38.3 million for the two months ended September 30, 2006.The Company had purchases from International Paper of approximately $4.4 million and $12.6 million for the three months and nine months ended September 30, 2007, respectively.The Company had purchases from International Paper of approximately $1.0 million for the two months ended September 30, 2006. 12 Under a management agreement, we paid Apollo and its affiliates an annual fee of $2.8 million of which $0.7 million and $2.1 million was expensed during the three-month and nine-month periods ended September 30, 2007, respectively. In January 2007, Holdings, our indirect parent company, entered into a $250 million senior unsecured floating-rate term loan facility with a maturity of nine years.Holdings has no independent operations, consequently, all cash flows used to service the debt obligation will need to be received via a distribution from the Company.The Company paid distributions of $7.4 million to Holdings in third quarter 2007 and $14.7 million for the nine months ended September 30, 2007.The Company has no obligation to issue distributions to Holdings.Holdings can, at its option, choose to forgo cash interest payments on the loan and choose to instead pay interest in kind. 10. RESTRUCTURING AND OTHER CHARGES Restructuring and other charges are comprised of transition and other non-recurring costs associated with the acquisition and carve out of our operations from those of International Paper; including costs of a Transition Service Agreement with International Paper, technology migration costs, consulting and legal fees, and other one-time costs related to us operating as a stand-alone business. The charges for the three-month period ended September 30, 2007, were $4.3 million, which included $1.1 million of Transition Service Agreement costs.The charges for the nine-month period ended September 30, 2007, were $16.5 million, which included $4.6 million of Transition Service Agreement costs.The charges for the two-month period ended September 30, 2006, were $3.7 million, which included $2.4 million of Transition Service Agreement costs. 11. COMMITMENTS AND CONTINGENCIES Contingencies—Contingent liabilities arise in the ordinary course of business, including those related to litigation. Various claims are pending against the Company and its subsidiaries. Although the Company cannot predict the outcome of these claims, after consulting with counsel, management is of the opinion that when resolved, these claims will not have a material adverse effect on the consolidated financial statements of the Company. In December 2006, a federal grand jury in Connecticut indicted Stora Enso North America Corporation (“SENA”) for allegedly participating in a price-fixing conspiracy with a competitor with respect to the sale of coated papers.The federal government alleged that the price-fixing activity occurred between August 2002 and September 2003, a period when our business was a division of International Paper.In July 2007, the federal government prosecuted its case against SENA before a jury in the federal district court in Connecticut.During the trial, it was revealed that the alleged co-conspirator of SENA was a competitor other than International Paper.At the conclusion of the trial, the jury acquitted SENA of the price-fixing charge.The Company understands that related civil cases against SENA remain pending. Based on these developments, management believes that the Company will not incur any material liabilities arising from the alleged price-fixing activities or the ensuing litigation. In connection with the Acquisition, we assumed a twelve-year supply agreement with Thilmany LLC for the products produced from our paper machine No. 5 at the Jay mill.This agreement requires Thilmany to pay us a variable charge for the paper purchased and a fixed charge for the availability of the No. 5 paper machine.We are responsible for the No. 5 machine’s routine maintenance and Thilmany is responsible for any capital expenditures specific to the machine.As defined in the agreement, Thilmany has the right to terminate the agreement if certain events occur. 13 The Company has a joint ownership interest with Bucksport Energy LLC, an unrelated third party, in a cogeneration power plant producing steam and electricity.The plant was built in 2000 by the two parties and is located in Bucksport, Maine.Each owner, Verso Bucksport LLC and Bucksport Energy LLC, owns its proportional share of the assets.The plant supports the Bucksport paper mill.The mill owns 28% of the steam and electricity produced by the plant.The mill may purchase its remaining electrical needs from the plant at market rates.The mill is obligated to purchase the remaining 72% of the steam output at fuel cost plus a contractually fixed fee per unit of steam.Power generation and operating expenses are divided on the same basis as ownership.The Bucksport mill has cash which is restricted in its use and may be used only to fund the ongoing energy operations of this investment.Approximately $0.2 million of restricted cash is included in Other assets in the accompanying balancesheet at September 30, 2007. 14 12.INFORMATION BY INDUSTRY SEGMENT The Company operates in three operating segments, Coated and supercalendered papers, Hardwood market pulp, and Other, consisting of specialty industrial paper. The Company operates in one geographic segment, the United States. The Company’s core business platform is as a producer of coated freesheet, coated groundwood, and uncoated supercalendared papers. These products serve customers in the catalog, magazine, inserts, and commercial print markets. The following table summarizes the industry segment for the three-month and nine-month periods ended September 30, 2007 and for the two-month period ended September 30, 2006: Three Months Nine Months Two Months Ended Ended Ended September 30, September 30, September 30, (In thousands of U.S. dollars) 2007 2007 2006 Net Sales: Coated $ 406,234 $ 1,047,106 $ 267,697 Pulp 34,953 107,663 24,389 Other 9,361 28,187 6,739 Total $ 450,548 $ 1,182,956 $ 298,825 Operating Income (Loss): Coated $ 2,297 $ (18,580 ) $ 17,671 Pulp 8,850 23,954 5,576 Other (279 ) (2,489 ) 22 Total $ 10,868 $ 2,885 $ 23,269 Depreciation and Amortization: Coated $ 26,202 $ 75,302 $ 15,733 Pulp 4,478 13,312 2,668 Other 675 2,024 343 Total $ 31,355 $ 90,638 $ 18,744 Capital Spending: Coated $ 16,568 $ 45,951 $ 7,092 Pulp 521 1,348 941 Other 400 1,372 16 Total $ 17,489 $ 48,671 $ 8,049 15 13.DERIVATIVES In the normal course of business, the Company utilizes derivatives contracts as part of its risk management strategy to manage risks associated with market fluctuations in energy prices.These instruments are subject to credit and market risks in excess of the amount recorded on the balance sheet in accordance with generally accepted accounting principles. Controls and monitoring procedures for these instruments have been established and are routinely reevaluated.Credit risk represents the potential loss that may occur because a party to a transaction fails to perform according to the terms of the contract. The measure of credit exposure is the replacement cost of contracts with a positive fair value. The Company manages credit risk by entering into financial instrument transactions only through approved counterparties. Market risk represents the potential loss due to the decrease in the value of a financial instrument caused primarily by changes in commodity prices. The Company manages market risk by establishing and monitoring limits on the types and degree of risk that may be undertaken. Derivative instruments are recorded on the balance sheet as other assets or other liabilities measured at fair value. Fair value is defined as the amount the Company would receive or pay in the market to replace the derivatives as of the valuation date. Fair value is determined using available market information. The Company enters into fixed-price swaps as economic hedges designed to mitigate the risk of changes in commodity prices for future purchase commitments.Fixed-price swaps involve the exchange of net cash settlements, based on changes in the price of the underlying commodity index compared to the fixed price offering, at specified intervals without the exchange of any underlying principal. Net losses on open derivative contracts of $0.7 million and $2.2 million were recognized in cost of products sold for the three months and nine months ended September 30, 2007, respectively. 14.UNAUDITED CONDENSED CONSOLIDATING FINANCIAL INFORMATION Verso Paper Holdings LLC (the “Company” or “Parent Issuer”) and Verso Paper Inc., (“Co-Issuer”) are the issuers of 9.125% of Second Priority Senior Secured Fixed Rate Notes due 2014, Second Priority Senior Secured Floating Rate Notes due 2014 and 11.375% Senior Subordinated Notes due 2014 (the “Notes”).The Notes are jointly and severally guaranteed on a full and unconditional basis by the Company’s 100% owned subsidiaries, except Verso Paper Inc. (“Guarantor Subsidiaries”).All subsidiaries other than the Guarantor Subsidiaries are minor.Presented on the following pages are the Company’s condensed consolidating balance sheets, statements of income and statements of cash flows, as required by Rule3-10 of RegulationS-X of the Securities Exchange Act of 1934, as amended.Prior to the Acquisition, the Predecessor was operated as a division of International Paper Company and there were no separate legal entities. The following condensed consolidating financial statements have been prepared from the Company’s financial information on the same basis of accounting as the consolidated financial statements. Investments in our subsidiaries are accounted for under the equity method. Accordingly, the entries necessary to consolidate the Parent Issuer and Guarantor Subsidiaries are reflected in the Intercompany Eliminations column. 16 Unaudited Condensed Consolidating Balance Sheet as of December 31, 2006 Parent Subsidiary Guarantor Intercompany (In thousands of U.S. dollars) Issuer Issuer Subsidiaries Eliminations Consolidated ASSETS Current assets $ - $ - $ 380,537 $ - $ 380,537 Property and equipment, net - - 1,212,002 - 1,212,002 Intercompany receivable 1,232,950 - - (1,232,950 ) - Investment in subsidiaries 237,820 - - (237,820 ) - Non-current assets - - 99,855 - 99,855 Total assets $ 1,470,770 $ - $ 1,692,394 $ (1,470,770 ) $ 1,692,394 LIABILITIES AND MEMBERS’ EQUITY Current liabilities $ 34,619 $ - $ 194,807 $ - $ 229,426 Intercompany payable - - 1,232,950 (1,232,950 ) - Long-term debt 1,156,438 - - - 1,156,438 Other long-term liabilities - - 26,817 - 26,817 Members’ equity 279,713 - 237,820 (237,820 ) 279,713 Total liabilities and members’ equity $ 1,470,770 $ - $ 1,692,394 $ (1,470,770 ) $ 1,692,394 Certain previously reported amounts have been reclassified to agree with current presentation. The debt, debt issuance costs and accrued interest payable of the parent have been pushed down to the guarantor subsidiaries with a corresponding intercompany receivable recognized by the parent issuer, which is eliminated in consolidation, resulting in no impact to the consolidated totals. 17 Unaudited Condensed Consolidating Balance Sheet as of September 30, 2007 Parent Subsidiary Guarantor Intercompany (In thousands of U.S. dollars) Issuer Issuer Subsidiaries Eliminations Consolidated ASSETS Current assets $ - $ - $ 294,491 $ - $ 294,491 Property and equipment, net - - 1,170,499 - 1,170,499 Intercompany receivable 1,210,184 - - (1,210,184 ) - Investment in subsidiaries 147,216 - - (147,216 ) - Non-current assets - - 105,551 - 105,551 Total assets $ 1,357,400 $ - $ 1,570,541 $ (1,357,400 ) $ 1,570,541 LIABILITIES AND MEMBERS’ EQUITY Current liabilities $ 18,059 $ - $ 187,703 $ - $ 205,762 Intercompany payable - - 1,210,184 (1,210,184 ) - Long-term debt 1,154,300 - - - 1,154,300 Other long-term liabilities - - 25,438 - 25,438 Members’ equity 185,041 - 147,216 (147,216 ) 185,041 Total liabilities and members’ equity $ 1,357,400 $ - $ 1,570,541 $ (1,357,400 ) $ 1,570,541 18 Unaudited Condensed Consolidating Statements of Operations Three Months Ended September 30, 2007 Parent Subsidiary Guarantor Intercompany (In thousands of U.S. dollars) Issuer Issuer Subsidiaries Eliminations Consolidated Net sales $ - $ - $ 450,548 $ - $ 450,548 Cost of products sold (exclusive of depreciation and amortization) - - 386,709 - 386,709 Depreciation and amortization - - 31,355 - 31,355 Selling, general and adminstrative - - 17,376 - 17,376 Restructuring and other charges - - 4,240 - 4,240 Interest income (28,357 ) - (238 ) 28,357 (238 ) Interest expense 28,357 - 28,430 (28,357 ) 28,430 Equity in net loss of subsidiaries (17,324 ) - - 17,324 - Income income (loss)before income taxes (17,324 ) - (17,324 ) 17,324 (17,324 ) Income tax (benefit) expense - Net income (loss) $ (17,324 ) $ - $ (17,324 ) $ 17,324 $ (17,324 ) Unaudited Condensed Consolidating Statements of Operations Nine Months Ended September 30, 2007 Parent Subsidiary Guarantor Intercompany (In thousands of U.S. dollars) Issuer Issuer Subsidiaries Eliminations Consolidated Net sales $ - $ - $ 1,182,956 $ - $ 1,182,956 Cost of products sold (exclusive of depreciation and amortization) - - 1,035,903 - 1,035,903 Depreciation and amortization - - 90,638 - 90,638 Selling, general and adminstrative - - 37,047 - 37,047 Restructuring and other charges - - 16,483 - 16,483 Interest income (84,843 ) - (1,333 ) 84,843 (1,333 ) Interest expense 84,843 - 85,355 (84,843 ) 85,355 Equity in net loss of subsidiaries (81,137 ) - - 81,137 - Income income (loss)before income taxes (81,137 ) - (81,137 ) 81,137 (81,137 ) Income tax (benefit) expense - Net income (loss) $ (81,137 ) $ - $ (81,137 ) $ 81,137 $ (81,137 ) 19 Unaudited Condensed Consolidating Statements of Cash Flows Nine Months Ended September 30, 2007 Parent Subsidiary Guarantor Intercompany (In thousands of U.S. dollars) Issuer Issuer Subsidiaries Eliminations Consolidated Net cash used in operating activities $ - $ - $ (21,877 ) $ (21,877 ) Cash flows from investing activities: Proceeds from sale of fixed assets - - 1,788 - 1,788 Capital expenditures - - (48,671 ) - (48,671 ) Net cash used in investing activities - - (46,883 ) - (46,883 ) Cash flows from financing activities: Equity distributions - - (14,671 ) - (14,671 ) Repayment of advances to subsidiaries 2,138 - (2,138 ) - - Payments on long-term debt under credit agreement (2,138 ) - - - (2,138 ) Net cash used in financing activities - - (16,809 ) - (16,809 ) Net change in cash and cash equivalents - - (85,569 ) - (85,569 ) Cash and cash equivalents: Beginning of period - - 112,448 - 112,448 End of period $ - $ - $ 26,879 $ - $ 26,879 20 COATED AND SUPERCALENDERED PAPERS DIVISION OF INTERNATIONAL PAPER COMPANY (PREDECESSOR) NOTES TO UNAUDITED CONDENSED COMBINED FINANCIAL STATEMENTS FOR THE ONE-MONTH AND SEVEN-MONTH PERIODS ENDED JULY 31, 2006 1.BASIS OF PRESENTATION In the opinion of Management, the accompanying unaudited combined financial statements include all adjustments that are necessary for the fair presentation of the Coated & Supercalendered Papers Division (“C&SC Papers” or the“Division”) of International Paper Company (“IPCO” or the“Company”) financial position, results of operations, and cash flows for the interim periods presented. Except as disclosed in the condensed Notes to combined financial statements, such adjustments are of a normal, recurring nature. Results for the first seven months of the year may not necessarily be indicative of full-year results. The Division operates in three operating segments: Coated & supercalendared papers, Hardwood market pulp, and Other, consisting of uncoated copy paper and specialty industrial paper. The Division’s core business platform is as a producer of coated freesheet, coated groundwood, and uncoated supercalendared papers. These products serve customers in the catalog, magazine, inserts, and commercial print markets. The Division includes mills and related woodyards in Bucksport and Jay, Maine; Quinnesec, Michigan; and Sartell, Minnesota. The Division also includes investments in two energy-producing assets located at the Bucksport and Jay, Maine, facilities. During the periods presented, the Division was under the control of IPCO. The operating results and financial position of the Division were impacted by the nature of this relationship (see Note3). 2.RESTRUCTURING AND OTHER CHARGES In March 2006, the reserve related to the permanent closure of No. 1 paper machine at the Jay, Maine mill was adjusted to reflect actual costs, resulting in a reversal of approximately $0.3 million of the recorded reserve.Amounts are reflected in Restructuring and other charges in the accompanying combined statements of operations. 3.TRANSACTIONS WITH IPCO AND AFFILIATES Certain services are provided to the Division by IPCO, including corporate management, legal, accounting and tax, treasury, payroll and benefits administration, certain incentive compensation, risk management, information technology and centralized transaction processing. These expenses are included in Selling, general and administrative expenses and Cost of products sold in the accompanying combined statements of operations. Expenses for such corporate services included in Selling, general and administrative expenses totaled $2.0million and $19.0 million for the one-month and seven-month periods ended July 31, 2006, respectively.Expenses for such corporate services included in Cost of products sold totaled $1.5million and $6.2 million for the one-month and seven-month periods ended July 31, 2006, respectively.These costs are allocated from IPCO to the Division based on various methods, including direct consumption, percent of capital employed, and number of employees. Substantially all employees hired prior to July 2004, and retirees of the Division, participate in IPCO’s pension plans and are eligible to receive retirement benefits. IPCO allocates service cost to the Division based upon a percent-of-pay for salaried employees and a calculated flat amount for hourly employees. IPCO allocated periodic pension costs to the Division of $1.1 million and $7.5 million during the one-month and seven-month periods ended July 31, 2006, respectively. 21 IPCO provides certain retiree health care and life insurance benefits to a majority of the Division’s salaried employees and certain of the Division’s hourly employees. IPCO allocates postretirement benefit costs to the Division based upon a percent-of-pay for salaried employees and a calculated flat amount for hourly employees. IPCO allocated postretirement benefit costs to the Division of $0.1million and $0.9 million during the one-month and seven-month periods ended July 31, 2006, respectively. The Division had net sales to IPCO of approximately $13.8million and $83.8 million for the one-month and seven-month periods ended July 31, 2006, respectively. The Division had purchases from IPCO of approximately $8.2million and $119.5 million for the one-month and seven-month periods ended July 31, 2006, respectively. 4.SUPPLEMENTAL FINANCIAL STATEMENT INFORMATION No cash interest payment was made for the month of July 31, 2006, while $7.3 million was paid for the seven months ended July 31, 2006.Total interest expense was $1.3 million and $8.4 million for the one-month and seven-month periods ended July 31, 2006, respectively. 5.INCOME TAXES The results of operations of the Division are included in the income tax returns of IPCO. In the accompanying combined financial statements, the Division has reflected U.S. federal and state income tax expense / (benefit) on its gains / (losses) based on an allocated rate of 39.4% for the seven months ended July 31, 2006. 6.COMMITMENTS AND CONTINGENCIES Litigation—In May 2004, the press reported that European, U.S., and Canadian antitrust authorities were investigating possible cartel activity relating to publication papers. Following these press reports, a number of private plaintiffs filed purported class actions on behalf of purchasers of publication papers in various U.S. federal and state courts. These class actions allege that manufacturers of publication papers, including International Paper, participated in a price-fixing conspiracy from 1993 to the present. The cases filed in federal court assert a violation of the federal antitrust laws, while the cases filed in the state court allege violations of state antitrust and consumer protection statutes. These lawsuits seek injunctive relief, as well as treble damages and other costs associated with the litigation. The federal and state cases were consolidated for pre-trial purposes in December 2004 in the federal court for the District of Connecticut. Discovery and related pre-trial proceedings have begun in the consolidated federal case. The Company is vigorously defending this case and believes it has valid defenses, and as such, has not accrued any amounts at July 31, 2006. In March 2006, the Division received approximately $1.0 million from Androscoggin Energy LLC (“AELLC”), as a result of the settlement of a billing dispute.AELLC was a supplier of energy to the Jay, Maine facility that ceased operations in November 2004 and filed for Chapter 11 bankruptcy. The Division has various other lawsuits, claims, and contingent liabilities arising from the conduct of its business; however, in the opinion of management, they are not expected to have a material adverse effect on the combined results of operations, cash flows, or financial position of the Division. 22 7.INFORMATION BY INDUSTRY SEGMENT The Division operates in three operating segments, Coated and supercalendered papers, Hardwood market pulp, and Other, consisting of uncoated copy paper and specialty industrial paper. The Division operates in one geographic segment, the United States. The Division’s core business platform is as a producer of coated freesheet, coated groundwood, and uncoated supercalendared papers. These products serve customers in the catalog, magazine, inserts, and commercial print markets. For management purposes, the operating performance of the Division is reported based on earnings before interest and taxes, excluding the cumulative effect of accounting changes: One Month Seven Months Ended Ended July 31, July 31, (In thousands of U.S. dollars) 2006 2006 Net Sales: Coated $ 120,331 $ 793,308 Pulp 11,915 88,634 Other 3,131 22,475 Total $ 135,377 $ 904,417 Operating Income: Coated $ 7,821 $ 17,903 Pulp 1,729 7,413 Other 11 825 Total $ 9,561 $ 26,141 Depreciation and Amortization: Coated $ 8,196 $ 60,881 Pulp 1,355 10,417 Other 165 1,376 Total $ 9,716 $ 72,674 23 ITEM2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis of our financial condition and results of operations covers periods prior to the acquisition of the Company.For comparison purposes, the results of operations for the quarter and nine months ended September 30, 2006, are presented on a combined basis, consisting of the results of the C&SC Papers division of International Paper, our Predecessor, for the seven months ended July 31, 2006, and our results, as the Successor to the C&SC Papers division, for the two months ended September 30, 2006. Accordingly, the discussion and analysis of historical periods does not fully reflect the significant impact that the Acquisition had on our financial statements.See “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in our registration statement on Form S-4 for the year ended December 31, 2006, for more information regarding the comparability of our Predecessor’s results of operations. Overview We are one of the leading North American suppliers of coated papers to catalog and magazine publishers.Coated paper is used primarily in media and marketing applications, including catalogs, magazines, commercial printing applications, such as high-end advertising brochures, annual reports and direct mail advertising.We have the leading North American market share in coated groundwood paper, which is used primarily for catalogs and magazines.We are also one of North America’s largest producers of coated freesheet paper, which is used primarily for upscale catalogs and magazines, annual reports, and magazine covers.To complete our product offering to catalog and magazine customers, we have a strategic presence in supercalendered (SC) paper, which is primarily used for retail inserts due to its relatively low cost.In addition, we produce and sell market pulp, which is used in the manufacture of printing and writing paper grades and tissue products. Stand-Alone Company On August 1, 2006, an affiliate of Apollo Management L.P. purchased the Coated and Supercalendered Papers Division of International Paper Company for approximately $1.4 billion. The Division was acquired under an asset purchase agreement.The Predecessor financial statements for the periods presented represent the Division’s historical combined financial statements. The preparation of this information was based on certain assumptions and estimates, including allocations of costs from International Paper. This financial information may not, however, necessarily reflect the results of operations, financial positions and cash flows that would have occurred if the Division had been a separate, stand-alone entity during the periods presented or our future results of operations, financial position and cash flows. For example, the historical financial statements of the Predecessor in this report include expenses for certain corporate services provided by International Paper and allocated based on various methods, including direct consumption, percent of capital employed, and number of employees. These historical charges and allocations may not be representative of expenses that Verso Paper will incur in future reporting periods as Verso Paper operates as a stand-alone entity. Financial Summary Verso Paper’s third quarter 2007 results reflect significant improvement over second quarter 2007 as we began to enter our seasonally stronger period of the year.Although sales prices still lag those of third quarter 2006, volumes and revenues were higher year over year.Also, third quarter 2007 saw prices increase quarter over quarter for the first time in over a year, and we expect this trend to continue for the foreseeable future as we continue to realize two price increases across our coated paper products.Coated paper market conditions are currently strong, which has resulted in strong order backlogs for our coated papers business. During the quarter, in addition to improved volumes and sales prices, our operations ran efficiently and generated cost improvements compared to the previous quarter, as input prices for our key direct expenses decreased.Additionally, selling, general and administrative expenses and freight costs were maintained at efficient levels. 24 Results of operations – comparison of third quarter 2007 to third quarter 2006 Combined Successor Successor and Successor Predecessor Consolidated Predecessor Consolidated Combined Three Months Three Months Two Months One Month Ended Ended Ended Ended September 30, September 30, September 30, July 31, (In thousands of U.S. dollars) 2007 2006 2006 2006 Net sales $ 450,548 $ 434,202 $ 298,825 $ 135,377 Costs and expenses: Cost of products sold - (exclusive of depreciation and amortization) 386,709 360,573 247,884 112,689 Depreciation and amortization 31,355 28,460 18,744 9,716 Selling, general and administrative expenses 17,376 8,639 5,228 3,411 Restructuring and other charges 4,240 3,700 3,700 - Operating income 10,868 32,830 23,269 9,561 Interest income (238 ) (505 ) (501 ) (4 ) Interest expense 28,430 20,805 19,550 1,255 Income (loss) before income taxes (17,324 ) 12,530 4,220 8,310 Income tax expense - 3,349 75 3,274 Net income (loss) $ (17,324 ) $ 9,181 $ 4,145 $ 5,036 Net Sales.Net sales for the three months ended September 30, 2007, were $450.5 million compared to $434.2 million for the three months ended September 30, 2006.The improvement was the result of higher sales volume which increased 8.7%, partially offset by a 4.5% decrease in average sales prices for the three months ended September 30, 2007, compared to the three months ended September 30, 2006. Net sales for our Coated and supercalendered papers segment were $406.2 million for the three months ended September 30, 2007, compared to $388.1 million for the three months ended September 30, 2006.The increase was due to an 11.6% increase in paper volumes for third quarter 2007 compared to third quarter 2006.This improvement was partially offset by a 6.2% decline in average paper sales prices compared to the three months ended September 30, 2006. Net sales for our Market pulp segment were $34.9 million for the three months ended September 30, 2007, compared to $36.3 million for the three months ended September 30, 2006.This decrease was due to a 6.7% decline in sales volume, partially offset by a 3.2% increase in average sales prices compared to third quarter 2006.The decrease in volume was mainly due to our increase in internal consumption. 25 Net sales for our Other segment were $9.4 million for the three months ended September 30, 2007, compared to $9.8 million for the three months ended September 30, 2006.This decrease reflects an 8.7% decline in sales volume, partially offset by a 3.8% increase in average sales prices compared to third quarter 2006. Cost of sales.Cost of sales for the three months ended September 30, 2007, was $418.0 million, compared to $389.0 million for the three months ended September 30, 2006, an increase of 7.5%, primarily driven by higher sales volume. Our gross margin, excluding depreciation and amortization, was 14.2% for the three months ended September 30, 2007, compared to 17.0% for the same period in 2006.This decline reflects the decline in average sales prices for the three months ended September 30, 2007.Depreciation and amortization expense for the three months ended September 30, 2007, was $31.3 million compared to $28.5 million for the three months ended September 30, 2006. Selling, general and administrative.Selling, general and administrative expenses were $17.3 million for the three months ended September 30, 2007, compared to $8.7 million for the same period in 2006.The increase is primarily due to transaction related expenditures of approximately $6.3 million. Interest expense.Interest expense for the three months ended September 30, 2007, was $28.4 million, compared to $20.8 million for the three months ended September 30, 2006.The increase was primarily due to the debt issued as part of the Acquisition being outstanding for the full three months in third quarter 2007 compared to two months in third quarter 2006. Restructuring and other charges.Restructuring and other charges include one-time costs for us to operate as a stand-alone business.The charges for the three months ended September 30, 2007, were $4.3 million.In conjunction with the Transaction, we entered into a Transition Service Agreement with International Paper whereby International Paper agreed to provide certain services specified in the agreement that are necessary for us to run as a stand-alone business.Of the $4.3 million included in restructuring and other charges, $1.1 million were related to charges we incurred under the Transition Services Agreement.As of September 30, 2007, we have substantially ceased using services in accordance with this agreement. Income tax expense.The Company is a limited liability corporation and is not subject to federal income taxes.During the three-month period ended September 30, 2007, the company incurred no income taxes, compared to income tax expense of $3.3 million for our Predecessor for the two-month period ended July 31, 2006. 26 Results of operations – comparison of first nine months of 2007 to first nine months of 2006 Combined Successor Successor and Successor Predecessor Consolidated Predecessor Consolidated Combined Nine Months Nine Months Two Months Seven Months Ended Ended Ended Ended September 30, September 30, September 30, July 31, (In thousands of U.S. dollars) 2007 2006 2006 2006 Net sales $ 1,182,956 $ 1,203,242 $ 298,825 $ 904,417 Costs and expenses: Cost of products sold - (exclusive of depreciation and amortization) 1,035,903 1,019,460 247,884 771,576 Depreciation and amortization 90,638 91,418 18,744 72,674 Selling, general and administrative expenses 37,047 39,576 5,228 34,348 Restructuring and other charges 16,483 3,378 3,700 (322 ) Operating income 2,885 49,410 23,269 26,141 Interest income (1,333 ) (524 ) (501 ) (23 ) Interest expense 85,355 27,964 19,550 8,414 Income (loss) before income taxes (81,137 ) 21,970 4,220 17,750 Income tax expense - 7,068 75 6,993 Net income (loss) $ (81,137 ) $ 14,902 $ 4,145 $ 10,757 Net Sales.Net sales for the nine months ended September 30, 2007, were $1,182.9 million compared to $1,203.2 million for the nine months ended September 30, 2006.The decrease was the result of a 4.0% decrease in average sales prices partially offset by a 2.4% increase in volume for the nine months ended September 30, 2007, compared to the nine months ended September 30, 2006. Net sales for our Coated and supercalendered papers segment were $1,047.1 million for the nine months ended September 30, 2007, compared to $1,061.0 million for the nine months ended September 30, 2006.The decrease was due to lower paper sales prices, which decreased by 5.8% for the nine months ended September 30, 2007, compared to paper prices for the nine months ended September 30, 2006.This was partially offset by a 4.7% increase in paper volumes over the comparable period. Net sales for our Market pulp segment were $107.6 million for the nine months ended September 30, 2007, compared to $113.0 million for the nine months ended September 30, 2006.The decrease was due to a 9.4% decrease in volume, which was partially offset by a 5.2% increase in price.The decrease in volume was mainly due to our increase in internal consumption. 27 Net sales for our Other segment were $28.2 million for the nine months ended September 30, 2007, compared to $29.2 million for the nine months ended September 30, 2006.The decline was due to a 1.3% decrease in sales price and a 2.2% decrease in volume. Cost of sales.Cost of sales for the nine months ended September 30, 2007, was $1,126.5 million, compared to $1,110.8 million for the nine months ended September 30, 2006, an increase of 1.4%, primarily driven by higher sales volume.Our gross margin, excluding depreciation and amortization, was 12.4% for the nine months ended September 30, 2007, compared to 15.3% for the same period in 2006.This decline reflects the decline in average sales prices for the nine months ended September 30, 2007.Depreciation and amortization expense for the nine months ended September 30, 2007, was $90.6 million compared to $91.4 million for the nine months ended September 30, 2006. Selling, general and administrative.Selling, general and administrative expenses were $37.0 million for the nine months ended September 30, 2007, compared to $39.6 million for the same period in 2006.The decrease is primarily due to the elimination of an allocation from International Paper for corporate services during the nine months ended September 30, 2006.For the period following the closing of the Acquisition, selling, general and administrative expenses reflect the expenses we incurred as a stand-alone business. Interest expense.Interest expense for the nine months ended September 30, 2007, was $85.3 million, compared to $28.0 million for the nine months ended September 30, 2006.The increase was due to the new debt issued as part of the Acquisition. Restructuring and other charges.Restructuring and other charges include one-time costs for us to operate as a stand-alone business.The charges for the nine months ended September 30, 2007, were $16.5 million.In conjunction with the Transaction, we entered into a Transition Service Agreement with International Paper whereby International Paper will continue to provide certain services specified in the agreement that are necessary for us to run as a stand-alone business.Of the $16.5 million amount included in restructuring and other charges, $4.6 million were related to charges we incurred under the Transition Services Agreement. Income tax expense.The Company is a limited liability corporation and is not subject to federal income taxes.During the nine-month period ended September 30, 2007, the company incurred no income taxes, compared to income tax expense of $7.0 million for our Predecessor for the seven-month period ended July 31, 2006. Seasonality We are exposed to fluctuations in quarterly net sales volumes and expenses due to seasonal factors.These seasonal factors are common in the paper industry.Typically, the first two quarters are our slowest quarters due to lower demand for coated paper during this period.Our third quarter is generally our strongest quarter, reflecting an increase in printing related to end-of-year magazines, increased end-of-year direct mailings and holiday season catalogs.Our working capital, including accounts receivable, generally peaks in the third quarter, while inventory generally peaks in the second quarter in anticipation of the third quarter season.We expect our seasonality trends to continue for the foreseeable future. 28 Liquidity and Capital Resources We rely primarily upon cash flow from operations and borrowings under our revolving credit facility to finance operations, capital expenditures and fluctuations in debt service requirements. We currently have $159 million of availability under our revolving credit facility, which is currently undrawn, after deducting for $41 million of standby letters of credit that we have issued. We believe that our ability to manage cash flow and working capital levels, particularly inventory and accounts payable, will allow us to meet our current and future obligations, pay scheduled principal and interest payments, and provide funds for working capital, capital expenditures and other needs of the business for at least the next twelve months. However, no assurance can be given that this will be the case, and we may require additional debt or equity financing to meet our working capital requirements. Net cash flows from operating activities. For the nine months ended September 30, 2007, operating activities used net cash of $21.9 million, compared to $39.3 million of net cash provided during the seven months ended July 31, 2006 and $49.0 million of net cash provided during the two months ended September 30, 2006.The reduction was primarily due to a net loss of $81.1 million for the nine months ended September 30, 2007, compared to net income of $10.8 million and $4.1 million for the seven months ended July 31, 2006, and two months ended September 30, 2006, respectively. Net cash flows from investing activities. For the nine months ended September 30, 2007, we used $46.9 million of net cash in investing activities due to investments in capital expenditures.For the seven months ended July 31, 2006, net cash from investing activities reflected $27.7 million in capital expenditures.For the two months ended September 30, 2006, net cash from investing activities reflected the $1.4 billion in cash paid for the acquisition. Net cash flows from financing activities. For the nine months ended September 30, 2007, our financing activities used net cash of $16.8 million, which reflected principal payments on debt and $14.7 million in distributions paid to Holdings to service Holdings’ interest obligations. This compares to $11.6 million of net cash used during the seven months ended July 31, 2006, due to principal payments on debt net of equity contributions.For the two months ended September 30, 2006, net cash provided by financing activities was $1.4 billion reflecting the net proceeds from the debt issuance and equity contributions. The Company entered into Senior Secured Credit Facilities on August 1, 2006, which consists of: · a $285 million term loan facility, with a maturity of seven years, which was fully drawn on August 1, 2006; · a $200 million revolving credit facility with a maturity of nine years.No amounts were outstanding as of September 30, 2007. Our aggregate indebtedness at September 30, 2007, was $1,157 million. The Senior Secured Credit Facilities are secured by first priority pledges of all the equity interests owned by us in our subsidiaries. The Senior Secured Credit Facilities are also secured by first priority interests in, and mortgages on, substantially all tangible and intangible assets and each of our direct and indirect subsidiaries. In addition, on August 1, 2006, the Company completed an offering of $350 million 9 1/8% Second Priority Senior Secured Fixed Rate Notes due 2014, $250 million Second Priority Senior Secured Floating Rate Notes due 2014, and $300 million 11 3/8% Senior Subordinated Notes due 2016. The proceeds of the offerings were used to finance the Acquisition and to pay related fees and expenses.The Second Priority Senior Secured Notes have the benefit of second-priority security interest in the collateral.The fixed rate portion of these notes pay interest semi-annually and the variable portion pays interest quarterly.The Senior Subordinated Notes are unsecured senior subordinated obligations of the Company and pay interest semi-annually. 29 The Senior Secured Credit Facilities contain various restrictive covenants. They prohibit us from prepaying other indebtedness and require us to maintain a maximum consolidated first lien leverage ratio. In addition, the Senior Secured Credit Facilities, among other things, limit our ability to incur indebtedness or liens, make investments or declare or pay any dividends. The indentures governing the Second Priority Senior Secured Notes and the Senior Subordinated Notes limit our ability to, among other things, to (i) incur additional indebtedness; (ii) pay dividends or make other distributions or repurchase or redeem our stock; (iii) make investments; (iv) sell assets, including capital stock of restricted subsidiaries; (v) enter into agreements restricting our subsidiaries’ ability to pay dividends; (vi) consolidate, merge, sell or otherwise dispose of all or substantially all of our assets; (vii) enter into transactions with our affiliates; and (viii) incur liens. In January 2007, Holdings entered into a $250 million senior unsecured floating-rate term loan facility with a maturity of nine years.The Company has not guaranteed the loan nor have any of the Company’s assets been used for the collateral.Holdings has no independent operations, consequently, all cash flows used to service the debt obligation will need to be received via a distribution from the Company.The Company paid distributions of $7.4 million to Holdings in third quarter 2007 and $14.7 million for the nine months ended September 30, 2007.The Company has no obligation to issue distributions to Holdings.Holdings can, at its option, choose to forgo cash interest payments on the loan and choose to instead pay interest in kind. Critical Accounting Policies The Company’s accounting policies are fundamental to understanding management’s discussion and analysis of results of operations and financial condition. The consolidated condensed financial statements of the Company are prepared in conformity with accounting principles generally accepted in the United States of America and follow general practices within the industries in which it operates. The preparation of the financial statements requires management to make certain judgments and assumptions in determining accounting estimates. Accounting estimates are considered critical if the estimate requires management to make assumptions about matters that were highly uncertain at the time the accounting estimate was made, and different estimates reasonably could have been used in the current period, or changes in the accounting estimate are reasonably likely to occur from period to period, that would have a material impact on the presentation of the Company’s financial condition, changes in financial condition or results of operations. Management believes the following critical accounting policies are both important to the portrayal of the company’s financial condition and results of operations and require subjective or complex judgments. These judgments about critical accounting estimates are based on information available as of the date of the financial statements. Accounting policies whose application may have a significant effect on the reported results of operations and financial position, and that can require judgments by management that affect their application, include SFAS No.5,
